            Case 1:20-cv-00839-EPG Document 18 Filed 10/27/20 Page 1 of 1



1
2
3
4
5                                         UNITED STATES DISTRICT COURT

6                                       EASTERN DISTRICT OF CALIFORNIA

7
     ARTHUR TORRES,                                            Case No. 1:20-cv-00839-EPG (PC)
8
                       Plaintiff,                              ORDER GRANTING DEFENDANTS’
9                                                              REQUEST TO OPT OUT OF EARLY
              v.                                               SETTLEMENT CONFERENCE
10
     DANIEL MAY, et al.,
                                                               (ECF No. 17)
11
                       Defendants.
12
13            This matter has been referred for an early settlement conference. (ECF No. 14). On October

14   26, 2020, Defendants filed a request to opt out of the settlement conference, explaining that following

15   an evaluation of the case and after conferring with Plaintiff in writing, they have determined that an

16   early settlement conference would not be productive at this time. (ECF No. 17). The Court will

17   accordingly grant Defendants’ request to opt out of an early settlement conference.1 A settlement

18   conference may be scheduled at a later date, if appropriate.

19            It is ORDERED that Defendants’ request to opt out of an early settlement conference (ECF

20   No. 17) is GRANTED.

21
22   IT IS SO ORDERED.

23
         Dated:       October 27, 2020                                    /s/
24                                                               UNITED STATES MAGISTRATE JUDGE
25
26
27            1
                Pursuant to the order regarding early settlement conference (ECF No. 14), Defendants did not need to file a
     request to opt out of the early settlement conference. Instead, Defendants should have filed a notice that they are opting
28   out of an early settlement conference.
